Citation Nr: 1032087	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1967 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In his 
March 2007 substantive appeal, the Veteran requested a Board 
hearing and was scheduled to appear before the Board in February 
2008.  Before the hearing, the Veteran submitted a January 2008 
written request to cancel his hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that further development is necessary in light of 
the changes to the law during the pendency of the appeal.  

The RO did not provide the Veteran with a VA examination as his 
reported stressor had not been verified under prior regulations 
governing PTSD claims.  38 C.F.R. § 3.304(f) (2009).  Recently, 
VA amended regulations governing PTSD service connection claims 
for non-combat Veteran.  75 Fed. Reg. 39843 (July 13, 2010).  The 
amended regulations end the requirement that an asserted stressor 
must be verified by corroborating evidence.  Instead, it places 
authority with VA adjudicators to determine if the lay evidence 
regarding the stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  See id.

During the pendency of the appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) has ruled that in the context of 
psychiatric claims for service connection, VA must consider 
alternative psychiatric diagnosis(es) within the scope of the 
filed claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Although the Veteran characterized his claim as PTSD, medical 
records include diagnoses of anxiety and depression.  The RO has 
not adjudicated this claim so broadly as to incorporate these 
additional psychiatric diagnoses referred to in the medical 
record.  

Also, the record suggests that the Veteran has been in receipt of 
Social Security Administration (SSA) disability benefits in part 
due to anxiety since 1988.  See Dr. P.M. October 1999 private 
medical records.  The RO must contact SSA to obtain any 
outstanding SSA disability records.   

The Board finds the evidence of record does not contain 
sufficient competent medical evidence to decide the claim; as 
recharacterized to include additional psychiatric disorders in 
light of Clemons, supra.  Although the Veteran asserts that he 
has PTSD due to a stressor supported solely by his lay reports, 
the Board must broadly construe his claim as contending that he 
has a psychiatric disability due to active service.  Thus, the 
record includes lay testimony that a psychiatric disorder may be 
associated with active service.  

The Court has held that the threshold for determining whether 
there is an indication that the disability in question may be 
associated with the Veteran's service or with another service-
connected disability, and that a VA examination is "necessary" 
under 38 U.S.C.A. § 5103A(d), is low.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006);  Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  The Board finds a VA examination is necessary to 
determine whether the Veteran has a non-PTSD psychiatric 
diagnosis(es) that may be related to active service.  

The RO/AMC must schedule the Veteran for a psychiatric 
examination.  The claims file and a copy of this remand must be 
made available to the examiner.  He or she must indicate receipt 
and review of both items in any report generated.  The examiner 
must interview the Veteran, conduct a mental status examination, 
and state all psychiatric diagnosis(es).  For each diagnosis, the 
examiner must opine as to whether it is more or less likely 
related to any incident of active service.  A scientific 
rationale must accompany the opinion.  If an opinion cannot be 
made without resort to speculation, the examiner must identify 
what information is missing that is necessary for a non-
speculative opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for psychological symptoms that is 
not included in the current record.  The 
Veteran should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  The 
RO/AMC should then obtain these records and 
associate them with the claims folder.

2.  Contact SSA to determine if the Veteran 
is in receipt of disability benefits.  If so, 
obtain SSA disability benefit records.  
Associate all correspondence with the claims 
file.  Ensure compliance with 38 C.F.R. 
§ 3.159(c)(2) procedures for requesting 
records from a Federal custodian.  

3.  After obtaining any newly generated 
medical records and SSA, schedule a VA 
psychological examination.  The claims file 
and a copy of this remand must be made 
available to the examiner.  He or she must 
indicate receipt and review of both items in 
any report generated.  The examiner must 
interview the Veteran, conduct a mental 
status examination, and state all psychiatric 
diagnosis(es).

For each diagnosis, the examiner must opine 
as to whether it is more or less likely 
related to any incident of active service.  A 
scientific rationale must accompany the 
opinion.  If an opinion cannot be made 
without resort to speculation, the examiner 
must identify what information is missing 
that is necessary for a non-speculative 
opinion.

4. To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5. After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran an appropriate 
supplemental statement of the case, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


